DETAILED ACTION
The papers submitted on 25 January 2022, amending claims 1-3, adding claim 8, and  canceling claim 5 are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pearson (WO 93/14918 A1).
Regarding claim 1, Pearson discloses a method for producing a three-dimensionally shaped part having a visible side and a mounting side (title/abstract, FIG. 5b) the part is capable of use as an automotive trim piece, the method comprising:
injecting a flowable material 1.14 with pressure into a chamber of an injection molding tool that has at least two mold shells 1.1 and 1.2, which, when assembled, form the chamber 1.19 with a negative mold of the part, wherein at least one first mold shell 1.2 of the mold shells forms the visible side 1.16 and at least one second mold shell 1.1 of the at least two mold shells forms the mounting side 1.12 of the trim part (FIG. 1; pp. 9-10); 
hardening the material in the chamber to form a hardened material (pp. 11-12);  

removing the hardened material from the chamber of the injection molding tool, the hardened material removed from the chamber being the trim part (p. 11-12), 
wherein the first mold shell is implicitly cooled during the hardening (pp. 11-12).
Regarding claim 2, Pearson discloses the gas pressure is only generated after an end of an initial hardening phase (pp. 11-12; FIG. 6a-6c).
Regarding claim 3, Pearson discloses the gas pressure is generated until an end of the hardening time (pp. 11-12).
Regarding claim 4, Pearson discloses at least one structural element or a stiffening rib and/or at least one holding projection, are molded or formed on the mounting side of the trim part (FIG. 5a-5b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (WO 93/14918 A1) in view of Kong et al. (US 2016/0279846 A1).
Regarding claim 1, Pearson discloses a method for producing a three-dimensionally shaped part having a visible side and a mounting side (title/abstract, FIG. 5b) the part is capable of use as an automotive trim piece, the method comprising:
injecting a flowable material 1.14 with pressure into a chamber of an injection molding tool that has at least two mold shells 1.1 and 1.2, which, when assembled, form the chamber 1.19 with a negative mold of the part, wherein at least one first mold shell 1.2 of the mold shells forms the visible side 1.16 and at least one second mold shell 1.1 of the at least two mold shells forms the mounting side 1.12 of the trim part (FIG. 1; pp. 9-10); 
hardening the material in the chamber to form a hardened material (pp. 11-12);  
producing a gas pressure 1.15 that acts in a planar manner between the at least one second mold shell and the material during the hardening of the material (p. 11); and 
removing the hardened material from the chamber of the injection molding tool, the hardened material removed from the chamber being the trim part (p. 11-12), 
wherein the first mold shell is implicitly cooled during the hardening (pp. 11-12).
Pearson does not appear to explicitly disclose actively cooling the first mold shell during hardening.
However, Kong discloses a method for injection molding a vehicle trim part (FIG. 3; ¶¶ 5+) wherein a first mold shell 10 is provided with coolant channels 16 (FIG. 4B; ¶¶ 53+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pearson to include the active cooling of Kong, in order to provide localized cooling, and prevent sink marks (Kong FIG. 2B, ¶¶ 20, 63) with a device known in the art with expected results.
Regarding claim 2, Pearson discloses the gas pressure is only generated after an end of an initial hardening phase (pp. 11-12; FIG. 6a-6c).
Regarding claim 3, Pearson discloses the gas pressure is generated until an end of the hardening time (pp. 11-12).
Regarding claim 4, Pearson discloses at least one structural element or a stiffening rib and/or at least one holding projection, are molded or formed on the mounting side of the trim part (FIG. 5a-5b).
Regarding claim 8, Kong discloses coolant channels 16 (FIG. 4B).
Response to Arguments
Applicant's arguments filed 25 have been fully considered but they are not persuasive. Applicant contends that Pearson does not discloses cooling of the first mold shell. However, it is the position of the Examiner that the process of Pearson must implicitly cool the first mold shell, for example by exposure to ambient temperatures. Without such ambient cooling of the Pearson mold shell would gradually increase in temperature until the resin could no longer cool as suggested. The independent claim does not require any active cooling as suggested by Applicant. Alternatively, Kong suggests such active cooling (FIG. 4B; ¶¶ 53+).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742